August 29, 2012 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Re:JNLNY Separate Account II (Advisors) File Nos. 333-86933 and 811-09577 Dear Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933 and for the above registrant and offering of securities, we certify that the form of the prospectus supplement and statement of additional information supplement that would have been filed under paragraph (c) does not differ from that contained in the most recent post-effective amendment; and that the text of the most recent post-effective amendment was filed electronically. If you have any questions, please contact me at 517-367-3872. Very truly yours, /s/FRANK J. JULIAN Frank J. Julian Assistant Vice President and Associate General Counsel
